Exhibit Notice of Annual and Special Meeting and Information Circular in respect of the ANNUAL AND SPECIAL MEETING OF UNITHOLDERS to be held on May 8, 2008 Dated March 27, 2008 INSERT GRAPHIC NOTICE OF ANNUAL AND SPECIAL MEETING OF UNITHOLDERS NOTICE IS HEREBY GIVEN that an annual and special meeting (the "Meeting") of the holders (the "Unitholders") of trust units (the "Trust Units") of Provident Energy Trust (the "Trust") will be held at the Sunlife Plaza Conference Centre, Mezzanine Level, 112 - 4th Avenue S.W., Calgary, Alberta on Thursday, May8, 2008 at 3:00p.m.(Calgary time) for the following purposes, which are described in more detail in the Proxy Statement and Information Circular of the Trust (the "Information Circular") accompanying this Notice, namely to: 1. receive the audited consolidated financial statements of the Trust together with the Report of the Auditor thereon for the year ended December31, 2007; 2. elect the ten directors of Provident Energy Ltd. to hold office until the next annual meeting of Unitholders or until their successors are elected or appointed; 3. appoint the auditors for the ensuing year; 4. re-appoint Computershare Trust Company of Canada as trustee of the Trust for the ensuing year; 5. to consider, and if deemed appropriate, to pass with or without variation, an ordinary resolution approving an amendment to the Trust’s trust unit option plan, the details of which are set forth in the Circular; 6. to consider, and if deemed appropriate, to pass with or without variation, a special resolution approving amendments to the trust indenture governing the Trust, the details of which are set forth in the Circular; and 7. transact such other business as may properly come before the Meeting or any adjournment thereof. Only Unitholders of record at the close of business on March28, 2008 will be entitled to notice of and to vote at the Meeting or any adjournment thereof, except that a transferee of Trust Units after such record date may, not later than 10 days before the Meeting, establish the right to vote by providing evidence of ownership of Trust Units and requesting that the transferee's name be placed on the voting list in place of the transferor. Unitholders who cannot attend the Meeting in person may vote by proxy.Instructions on how to complete and return the proxy or voting instruction form are provided with the form and are described in the Information Circular.To be valid, proxies must be received by Computershare Trust Company of Canada at 9th Floor, 100 University Avenue, Toronto, Ontario M5J2Y1 Attention: Proxy Department, to reach the addressee no later than 3:00p.m. (Toronto time) on May6, 2008 or, if the Meeting is adjourned, by 3:00p.m. (Toronto time) on the second business day prior to the date on which the Meeting is reconvened. By Order of the Board of Directors of Provident Energy Ltd. (Signed) Thomas W. Buchanan President and Chief Executive Officer Calgary, Alberta INFORMATION CIRCULAR HOW TO VOTE Q.
